PER CURIAM:
Monte Decarlos Winston appeals the district court’s orders granting summary *199judgment to the United States and dismissing Winston’s complaint filed under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012), and denying Winston’s Fed.R.Civ.P. 60 motion for relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Winston v. United States, No. 3:ll-cv-00812-REP (E.D.Va. Sept. 10, 2013 & Jan. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.